 In the Matterof CALUMET STEEL DIVISION OF BORG-WARNER CORPORA-TIONandSTEEL WORKERS ORGANIZING COMMITTEECase No. R-289.-Decided May 01, 1938SteelProductsManufacturing Industry-Investigation of Representatives:controversy concerning representation of employees:rival organizations ; em-ployer's refusal to grant recognition of either rival organization;strike, prior,caused by employer's refusal to sign written agreement-UnitAppropriate forCollective Bargaining:hourly paid production and maintenance employees, ex-cluding foremen,assistant foremen, watchmen,and all other supervisory em-ployees ; no controversy asto--Election Ordered:motion,objecting to place onballot for expression of desire to be represented by neither organization,denied-Certification of Representatives:following election.Mr. Jack G. Evans,for the Board.Pope & Ballard, by Mr. Edward W. FordandMr. Merrill Shepard,of Chicago, Ill., for the Company.Mr. Thurlow G. Lewis, Mr. Ben Myers,andMr. John J. Brownlee,of Chicago, Ill., for the S.W.O.C. and the Amalgamated.Mr. Chris D. GregoryandMr. Martin P. Dolowy,of ChicagoHeights, Ill., for the Association.Miss Fannie M. Boyls,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 13, 1937, Steel Workers Organizing Committee, hereincalled the S. W. O. C., filed with the Regional Director for the Thir-teenth Region (Chicago, Illinois) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Calumet Steel Company, Chicago Heights, Illinois, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On August 10,1937, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 1,'At the hearing, upon motion of attorneys for the Company, the petitionwas amendedto designate the Company as Calumet Steel Division of Borg-Warner Corporation.340 DECISIONS AND ORDERS341as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On September 8, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon Chicago Heights Steel Workers' Protective Association, hereincalled the Association, and Amalgamated Association of Iron, Steel& Tin Workers of North America, Lodge 1027, herein called theAmalgamated,2 labor organizations claiming to represent employeesdirectly affected by the investigation.Pursuant to the notices, ahearing was held on September 15, 1937, at Chicago, Illinois, beforeCharles B. Bayly, the Trial Examiner duly designated by the Board.The Board, the Company, the Amalgamated, the S. W. O. C., andthe Association were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and to cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed his rulings andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.On September 29, 1937, this case was transferred to and continued.before the Board.After examining the record in the case, the Boardconcluded that a question affecting commerce had arisen concerningthe representation of employees of the Company and, on the basis ofsuch conclusion, and acting pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, issued a Direction of Election 3 on November 6, 1937,in which it found that the hourly paid production and maintenanceemployees of the Company, excluding foremen, assistant foremen,watchmen, and all other supervisory employees, constituted a unitappropriate for the purposes of collective bargaining and directedthat an election by secret ballot be conducted to determine whetherthe employees in the appropriate unit desired to be represented byAmalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Lodge 1027, or Chicago Heights Steel Workers' ProtectiveAssociation, or by neither.For the purpose of expediting the elec-tion and thus insuring to the employees of the Company the fullbenefit of their right to collective bargaining as early as possible, theBoard directed the election without at the same time issuing a decisionembodying complete findings of fact and conclusions of law.2 Apparently service upon the Amalgamated was considered as service upon the SW.0. C3 4 N L. R B. 45. 342NATIONAL LABOR RELATIONS BOARDOn November 12, 1937, at the request of the S. W. O. C., the Boardissued an Amendment to the Direction of Election,4 in which itdirected that the petitioning union should be designated on the ballotas "Steel Workers Organizing Committee for the Amalgamated Asso-ciation of Iron, Steel & Tin Workers of North America, Lodge 1027,affiliated with the C. I. O." 5Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted on November 15, 1937, by the RegionalDirector for the Thirteenth Region among the employees of theCompany constituting the unit found appropriate by the Board.Full opportunity was afforded all parties to this proceeding to par-ticipate in the conduct of the ballot and to make challenges.OnNovember 18, 1937, the Regional Director issued his IntermediateReport upon the secret ballot, which was duly served upon the partiesto the proceeding.As to the balloting and its results; the Regional Director reportedthe following :Total number eligible to vote-------------------------------446Total number of ballots cast-------------------------------431Ballots cast for 'SteelWorkers Organizing Committee, forAmalgamated Association of Iron, Steel & Tin Workers ofNorth America, Lodge 1027, affiliated with the C. I. 0------ 210Ballots cast for Chicago Heights Steel Workers' ProtectiveAssociation-----------------------------------------------180Ballots cast by employees who did notdesire representationby either of above organizations--------------------------30Challenged ballots cast-------------------------------------9Ballots spoiled or void--------------------------------------2On November 18, 1937, the S. W. O. C. filed with the Board amotion requesting the Board to find that it had received a majorityof the votes cast.The motion was based upon the contention thatthe ballots should not have contained a provision allowing employeesto vote for neither of the labor organizations named on the ballotand that votes cast for neither of the organizations should be re-garded as not having been cast.The Board considered this motionand, for reasons set forth in detail inMatter of Interlake Iron Cor-porationandAmalgamated Association of Iron, Steel cC TinWorkers of North America, Local No. 1657,8denied the motion.On November 24, 1937, S. W. O. C. filed with the Board its excep-tions to the Intermediate Report, setting forth the same objectionstheretofore made in the motion of November 18.On November 29,1937, the Association filed with the Board its exceptions to the Inter-'4 4 N. L. R. B. 46.6Thedesignations,"C. I. 0." and "Committee for Industrial Organization,"are usedinterchangeablythroughout this decision.64N L.R B.55. DECISIONS AND ORDERS343mediate Report of the Regional Director in which it charged that fiveof the employees whose ballots were challenged were ineligible tovote because they were employed in a supervisory capacity and thatfour other employees whose ballots were challenged should havebeen permitted to vote.Upon a consideration of the Intermediate Report and the excep-tions thereto, the Board found that since two of the 431 ballots re-ported cast were spoiled or void, only 429 ballots should be countedas cast; that the Association,even if all votes which were challengedwere for it and were counted,did not receive a majority of the votescast; that in order to determinewhether ornot S. W. O. C. receiveda majority of the votes cast, it would be necessary to determine theeligibility to vote of those employees whose ballots were challenged.The Board accordingly authorized a hearing to be held to determinethe issues raised by the challenges to the ballots in question.Pursuant to notice duly served upon the parties,a hearing uponthe challenges was held at Chicago, Illinois, on January 12, 1938,before P. H. McNally, the Trial Examiner duly designated by theBoard.At the hearing the Board, the Company, the Association, andihe S. W.O. C. were represented by counsel.Full opportunity tobe heard, to examine and cross-examine witnesses,and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing,the Trial Examiner made several rulings onobjections to the admission of evidence.The Board has reviewedhis rulings and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On January 17, 1938, Trial Examiner P. H. McNally filed withthe Board a report on the hearing on the challenged ballots. There-after the Board duly considered the record made at such hearingand the report of the Trial Examiner thereon and determined thatsix of the nine employees whose ballots were challenged were entitledto vote in the election conducted on November 15, 1937.Thereuponthe Board on March 30, 1938, directed the Regional Director toopen the ballots of the six employees in the presence of the dulyaccredited representatives of the Association and the S. W. O. C.or the Amalgamated and to report the results of the balloting.OnApril 9, 1938, prior to the opening of such ballots, the Associationfiled with the Board a motion to reopen the hearing in this proceed-ing for the purpose of inquiring into the propriety of a ruling bythe agent conducting the election that three named employees, whoboth unions had agreed were ineligible, should not vote; and topermit a fourth employee, who, it was alleged, would have voted hadnot the above-mentioned three employees been ruled ineligible, toeast his ballot.The Association further moved that the Board re-1 06 791-3 8-vol vii23 344NATIONAL LABOR RELATIONS BOARDconsider its rulings on the nine challenged ballots, and that the open=ing of the challenged ballots be delayed until after the Board ruledupon the motions.The Board duly considered these motions andon April 15 issued and duly served upon all the parties its orderdenying the motions.Thereafter, on April 25, 1938, the Company filed with the Boarda motion to dismiss this proceeding and commence a new proceedingto determine the question concerning representation; or, in the al-ternative, that the Board reconsider and rescind its order datedApril 15 denying the motions of the Association.The Board hasduly considered these motions and they are hereby denied.As to the results of the challenged ballots which the Board or-dered opened, the Regional Director reported, that five votes werefor SteelWorkers Organizing Committee for Amalgamated Asso-ciation of Iron, Steel & Tin Workers of North America, Lodge 1027,affiliated with the C. I. 0., and one was for Chicago Heights SteelWorkers' Protective Association.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBorg-Warner Corporation was incorporated in 1928 under thelaws of the State of Illinois. In addition to owning several plantsin Illinois, it owns, through subsidiaries, plants located in Indiana,Michigan, New York, Canada, and England. In 1935 it acquiredthe entire capital stock and in 1936 the assets of Calumet Steel Com-pany at Chicago Heights, Illinois, and the operations at ChicagoHeights were thereafter conducted under the name of Calumet SteelDivision of Borg-Warner Corporation.Calumet Steel Division of Borg-Warner Corporation, herein calledthe Company, manufactures merchant bars, concrete reinforcing bars,steel tubing, fence posts, and other steel products. It 'sells approxi-mately 40 per cent of its products outside the State of Illinois.The chief raw materials purchased by the Company consist ofold rails and axles accumulated by railroad companies.Approxi-mately 50,000 tons of such materials are purchased annually, about70 per cent of which come from States other than Illinois.H. THE ORGANIZATIONS INVOLVEDAmalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Lodge 1027, is a labor organization, affiliated with the SteelWorkers Organizing Committee of the Committee for IndustrialOrganization.S.W. O. C. filed the petition for investigation and DECISIONS AND ORDERS345certification in this case on behalf of employees of the Company whowere members of or desired to be represented by the Amalgamated.S.W. 0. C. claims to represent the Company's employees onlythrough membership of such employees in the Amalgamated.TheAmalgamated admits to membership all hourly paid production andmaintenance employees of the Company except foremen, assistantforemen, watchmen, and other supervisory employees.Chicago Heights Steel Workers' Protective Association is a labororganization formed among employees of the Company during themonth of May 1937. The Association admits to membership allhourly paid production and maintenance employees at the Com-pany's plant, except foremen, assistant foremen, watchmen, and othersupervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONIn March 1937, the Amalgamated, whose membership at that timecomprised a large majority of the Company's employees, commencednegotiationsfor a collective bargaining agreement with the Company.As a result of the latter's refusal to sign a written agreement, a strikewas calledon April 14 and the Company's plant was closed down.The Association, composed of members or former members of theAmalgamated and other employees interested in returning to work,was formed about May 13, 1937. The plant reopened on May 21.About July 1, 1937, the Association claimed as members a majority ofthe employees of the Company and requested the Company to recog-nizeit as the sole collective bargaining agency for all employees withinthe appropriate unit.This request was refused, the Company indi-cating, asits reason for the refusal, that the Amalgamated was alsoclaiming asmembers a majority of such employees.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has.arisen, occurring in connection with the operations of the Companydescribed in Section I above, has a.close, intimate, and substantial re-lation to trade,,traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe S. W. 0. C. in its petition for investigation and certification ofrepresentatives claimed that all hourly paid production and mainte- 346NATIONAL LABOR RELATIONS BOARDnance employeesof the Company, excludingforemen, assistant fore-men, watchmen,and all other supervisory employees,constituted aunit appropriate for the purposes of collective bargaining. It wasagreed by_ the Amalgamated and the Association that such employeesconstituted the appropriate unit.The Company did not object to thatclassification.We find that the hourly paid production and maintenance employeesof the Company,excluding foremen, assistant foremen, watchmen, andall other supervisory employees,constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining and otherwise effectuate the poli-cies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Amalgamated at the hearing claimed that at the date it filed itspetition for an investigation and certification it represented a largemajority of the Company's employees.Both the Amalgamated andthe Association introduced in evidence membership lists which hadbeen prepared from applications for membership in their respectiveunions.A check of these lists with the Company's pay roll of Septem-ber 14, 1937,containing the names of 438 employees who were eligiblefor membership in both unions on July 13, 1937, the date when thepetition for investigation was filed, showed that 385 of the employeeshad signed applications for membership in the Amalgamated and wereclaimed by the Amalgamated as members on July 13;and that 279 ofthe employees had signed applications for membership in the Associa-tion and were claimed by the Association as members on July 13. Allthe applications for membership in the Amalgamated were signedprior to April 2.All the applications for membership in the Associa-tion were signed between May 13 and July 13. Two hundred andeighteen of them were accompanied by resignations from the Amal-gamated on printed forms attached to the applications.None of theseresignations were sent in to the Amalgamated,however, and a repre-sentative of the Amalgamated testified that it had no record of adesire of any of its members to resign and that it considered all theemployees who had signed applications for membership in the Amal-gamated as members when the petition for an investigation was filed.The Association admitted at the hearing that one of its main purposeswas to organize the employees for the purpose of getting them backto work. It is not clear,from the record,whether all employees whosigned applications for membership in the Association meant to desig-nate the Association as their continuing representative for the pur-poses of collective bargaining,after they might return to work, or DECISIONS AND ORDERS347merely as their representative for the purpose of returning them towork.We concluded that an election by secret ballot was necessary todetermine the proper representatives for collective bargaining andthus resolve the question concerning representation, and we accord-ingly issued a Direction of Election.We directed that the employeesin the appropriate unit who were employed by the Company on July13, 1937, excluding those who had since quit or been discharged forcause, should be eligible to vote in the election.At the election nine ballots were challenged.As stated above, thecloseness of the votes made it necessary for the Board to decide thesechallenged ballots, and another hearing was authorized for thatpurpose.Upon the record at that hearing, the Board finds as follows :The heaters:Calvin E. Pearson, William M. Jahnke, Andrew F.Kocher, Alfred F. Belke, and Richard McClendon, five of the em-ployees whose votes were challenged, are heaters. It is the duty ofeach of them to regulate the heat in the furnace at which he works andto spell his helpers in their work of transmitting steel materials intoand out of the furnace.Each heater has from three to five helpers.The heaters, as well as their helpers, are paid on a tonnage basis, witha minimum hourly guarantee.Heaters, due to the responsible natureof their work, receive from 50 to 100 per cent higher wages than thehelpers.Generally the helpers know what work is to be done and need nosupervision.Most of the instructions which they receive are trans-mitted to them through their heater from the roller, who has super-vision over both the heaters and helpers.Each of the heaters testifiedat the hearing and disclaimed any power to hire or discharge theirhelpers.W. B. Caldwell, vice president and works manager of theCompany, testified, however, that a recommendation by a heater thata helper be discharged would be respected.Pearson and Jahnke work on 14-inch furnaces and Kocher, Belke,and McClendon on 8-inch furnaces. The 8-inch furnaces are fed byhand and the heated materials are withdrawn from them with handtools.The heaters on these furnaces consequently spell their helpersmore often than do the heaters on the 14-inch furnaces. which are notfed and emptied by hand. The former spell their helpers for 20 or30 minutes out of each hour throughout the day; the latter spell theirhelpers not more than 15 minutes out of each hour and perhaps onlyseveral times each day.Their duties, however, are not sufficientlydissimilar to warrant a separate consideration.We have heretofore, inMatter of Interlake Iron Corporation, supra,held that a heater, paid monthly and doing the same type of work ashourly paid heaters, should be included within the bargaining unit 348NATIONAL LABOR RELATIONS BOARDcomprising the ordinary production workers.We see no reason, uponconsidering the duties and powers of the heaters in this case, to deviatefrom that ruling, and it is adopted here.We, therefore, find thatthey were entitled to vote.Fred C. Millerworks as a loader in the reinforcing department.Aspart of his duties he checks, weighs, and tags reinforced bars as theypass through the department, makes out loading slips which he sendsto the office, and distributes work sheets among other employees.Themajor portion of his duties, however, consists of operating cranesand loading materials for shipment out of the department.He, aswell as other employees in that department, is under the direct super-vision of the department foreman.Miller is paid on an hourly basis.We conclude that, since most of his work is physical rather thanclerical and his duties are not of supervisory character, he should beincluded in the unit.We, therefore, find that he was entitled to vote.Fred A. Siebertis employed in the post fabricating department.His chief duties are to check orders and shipments of materials whichpass through his department and to transmit to the office his recordsof such materials.He at times assists in the loading of cars but suchwork constitutes only a minor portion of his duties.Earl G. Flodinis employed as a stock clerk in the shipping department, and his dutiesconsist almost entirely of the clerical work of checking materials inand out of stock.Russell E. Steubeis employed as a checker in theshipping department.His chief duties consist of checking the weightsof materials and entering such weights upon production records.Heoccasionally assists in the operation of cranes and clears his depart-ment of loose steel at the end of the workday.However, such work isonly incidental to his clerical duties.Each of the three above-namedemployees is paid on an hourly basis. Some of the duties of each ofthem are similar to those of Fred C. Miller.However, since most oftheir time-is consumed in clerical work, we conclude that they shouldnot be classified as maintenance or production workers and that theywere, therefore, ineligible to vote.A final tabulation of the votes reveals that out of 426 votes cast,the S. W. 0. C. received 215, the Association received 181, and 30employees cast votes for neither.We find that the S: W. 0. C. has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining.By virtue of Section9 (a) of the Act, it is, therefore, the exclusive representative of all theemployees in such unit for the purposes of collective bargaining, andwe will so certify.Upon the basis of the above findings of. fact and upon the entirerecord in the case, the Board makes the following: DECISIONS AND ORDERSCo_\'CLI', sIONs OF LAW3491.A question affecting commerce has arisen concerning the repre-sentation of employees of Calumet Steel Division of Borg-WarnerCorporation, within the meaning of Section 9 (c), and Section 2 (6)And (7), of the National Labor Relations Act.2.The hourly paid production and maintenance employees of theCompany, excluding foremen, assistant foremen, watchmen, and allother supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b),of the National Labor Relations Act.3.SteelWorkers Organizing Committee for the AmalgamatedAssociation of Iron, Steel & Tin Workers of North America, Lodge1027, affiliated with the C. I. 0., is the exclusive representative of allthe employees in such unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the National Labor RelationsAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuantto the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat SteelWorkers Organizing Committeefor the Amalgamated Association of Iron, Steel & Tin Workers ofNorth America, Lodge 1027, affiliated with the C. I. O.; has beendesignated and selected by a majority of the hourly paid productionand maintenance employees of Calumet Steel Division of Borg-WarnerCorporation, Chicago Heights, Illinois, excluding foremen, assistantforemen, watchmen, and all other supervisory employees, as theirrepresentative for the purposes of collective bargaining and that, pur-suant to the provisions of Section 9 (a) of the Act, Steel WorkersOrganizing Committee for the Amalgamated Association of Iron, Steel& Tin Workers of North America, Lodge 1027, affiliated with theC. I. 0., is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.